FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


IN RE: CON -WAY FREIGHT               No. 13-71160
INC.
                                        D.C. No.
                                     3:09-cv-03670-
CON -WAY FREIGHT INC.,                    JSW
                 Petitioner,

              v.                         ORDER

UNITED STATES DISTRICT
COURT FOR THE NORTHERN
DISTRICT OF CALIFORNIA ,
SAN FRANCISCO ,
                Respondent,

JORGE R. QUEZADA ,
       Real Party in Interest.


        Petition for Writ of Mandamus from the
               United States District Court
         for the Northern District of California
2                IN RE: CON -WAY FREIGHT INC.

         Submitted to Motions Panel June 17, 2013*

                       Filed June 27, 2013

     Before: Michael Daly Hawkins, Ronald M. Gould,
            and Paul J. Watford, Circuit Judges.


                           COUNSEL

Barrett Green, Littler Mendelson P.C., Los Angeles,
California; Richard H. Rahm and Angela J. Rafoth, Littler
Mendelson P.C., San Francisco, California, for the Petitioner.

Lawrence Cagney, Westrup Klick, LLP, Long Beach,
California; Michael Lee Carver, Law Offices of Michael L.
Carver, Chico, California; Jonathan Che Gettleman, Law
Office of Jonathan Che Gettleman, Santa Cruz, California, for
the Real Party in Interest.

Richard Pianka, ATA Litigation Center, Arlington, Virginia,
for the Amici Curiae.


                             ORDER

   The court has considered the “amicus curiae” letter
submitted in support of this petition for writ of mandamus by
Downtown LA Motors LP.




 *
    The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
               IN RE: CON -WAY FREIGHT INC.                   3

    The motion of American Trucking Associations, Inc. and
California Trucking Association for leave to file a brief amici
curiae is granted. The Clerk shall amend the docket to reflect
this status and shall file the amicus brief submitted on April
9, 2013.

   Petitioner’s request for judicial notice is granted.

    Petitioner has not demonstrated that this case warrants the
intervention of this court by means of the extraordinary
remedy of mandamus. See Bauman v. United States Dist.
Court, 557 F.2d 650 (9th Cir. 1977). Indeed, we find the
petition to be frivolous and wholly without merit.
Accordingly, the petition is denied.

    Within 21 days after the date of this order, counsel Barrett
Green, Richard H. Rahm, and Angela J. Rafoth of Littler
Mendelson P.C. shall show cause in writing why monetary
sanctions should not be imposed against counsel individually
for filing a frivolous petition for writ of mandamus. See
9th Cir. R. 46-2(d), (I); 9th Cir. Gen. Ord. 12.9(a); see also
9th Cir. R. 46-2 advisory committee’s note (8) (court may
impose monetary sanctions under inherent powers of the
court); Chambers v. Nasco, Inc., 501 U.S. 32, 45–51 (1991).

    Counsel’s failure to file a timely response will result in
the imposition of sanctions without further notice.

    Counsel’s response to the order to show cause is referred
to the Appellate Commissioner, who shall conduct whatever
proceedings he deems appropriate and shall have authority to
4             IN RE: CON -WAY FREIGHT INC.

enter an order, including an order imposing monetary
sanctions.

    DENIED.